FILED
                            NOT FOR PUBLICATION
                                                                               SEP 28 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

YOSMANY MOLINA-CARILLO,                          No. 19-72982

              Petitioner,                        Agency No. A203-498-774

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 8, 2021
                              Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      Petitioner Yosmany Molina-Carillo, a native and citizen of Cuba, petitions

pro se for review of the Board of Immigration Appeals’ ("BIA") order summarily

dismissing his appeal from an immigration judge’s ("IJ") decision denying his

applications for asylum, withholding of removal, and relief under the Convention

Against Torture. We deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. The BIA did not abuse its discretion in summarily dismissing Petitioner’s

appeal. 8 C.F.R. § 1003.1(d)(2)(i)(A), (E); see Singh v. Gonzales, 416 F.3d 1006,

1009 (9th Cir. 2005) (stating standard of review). Summary dismissal is

appropriate if the petitioner has failed to provide the BIA with "meaningful

guidance" as to the reasons for the appeal, either in his Notice of Appeal or in a

separate brief. Toquero v. INS, 956 F.2d 193, 195 (9th Cir. 1992); Casas-Chavez

v. INS, 300 F.3d 1088, 1090 (9th Cir. 2002). The BIA is not required to "search

through the record and speculate on what possible errors the [petitioner] claims" or

"decipher general statements of error, unsupported by specific factual or legal

references." Rojas-Garcia v. Ashcroft, 339 F.3d 814, 820 (9th Cir. 2003)

(alteration in original) (internal quotation marks omitted).

      Petitioner’s Notice of Appeal states only that he "has fear to return to his

native country of Cuba due to his protected ground thas [sic] Political Opinion."

That is a "generalized and conclusory statement" that fails to satisfy the

regulation’s specificity requirement. Toquero, 956 F.2d at 195. We construe pro

se notices liberally. Nolasco-Amaya v. Garland, No. 20-70187 (9th Cir. 2021).

But Petitioner’s Notice of Appeal, even read broadly, does not alert the BIA as to

why he believes that the IJ erred. See Garcia-Cortez v. Ashcroft, 366 F.3d 749,

753 (9th Cir. 2004) (describing the specificity requirement).


                                           2
      2. Petitioner also asks this court to review the IJ’s decision. But because the

BIA dismissed Petitioner’s appeal on procedural grounds, we lack jurisdiction to

consider the IJ’s underlying denial of Petitioner’s applications for relief. See id. at

752 ("[W]e may not reach the merits of the IJ’s decision here, but are restricted to

reviewing the BIA’s summary dismissal for appropriateness.").

      PETITION DENIED.




                                           3